DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 2, claims 15-22 and 24 in the reply filed on 10/24/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying an event, transmitting a first message to a first user including a time information of the event , transmitting a second message to a second user including a location information of the event and receiving sensor data from said first user obtained within a first time period of the event.
The limitation of identifying an event, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. A user can mentally detect an event based on available data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite an additional element, i.e. a processor to perform the steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Regarding the additional limitations of transmitting a first message, a second message, and receiving data, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process. In particular, the receiving steps from the sensors is recited at a high level of generality (i.e. as a general means of gathering event condition data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The transmitting steps are also recited at a high level of generality (i.e. as a general means of sending messages), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of transmitting a first message, a second message, and receiving data are well-understood, routine, and conventional activities. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Dependent claim(s) 16-22 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 16-22 are not patent eligible under the same rationale as provided for in the rejection of independent claim 15. Therefore, claim(s) 15-22, and 24 is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US 10,994,727 B1 (hence Kumar) in view of Wang US 2018/0299284 A1 (hence Wang).
In re claims 15 and 24, Kumar discloses event-based connected vehicle control and response systems and to subscription-based events and rewards processing systems (Abstract) and teaches the following:
identifying an event occurred in a first region at a first time (Col.30, Lines 31-46);
transmitting a first message to request a sensor data to a first device located within a first range from the first region, wherein the first message includes a time information of the event, wherein the time information is related to the first time in order to obtain the sensor data obtained within a time period related to the first time (Col.30, Line 47 – Col.31, Line 7);
transmitting a second message to notify the event to a second device, wherein the second message includes a location information of the event, wherein the location information is related to the first region such that the event is identified by the second device (Fig.8a, 8b, and Col.36, Line 45 – Col.37, Line 5);
and receiving at least a portion of set of point data obtained within a first time period including the first time in response to the first message; wherein the set of point data is obtained from at least one of sensors located in the first device (Col.31, Line 59 – Col.32, Line 4)
However, Kumar discloses transmitting a second message to notify the event to a second device as recited above but doesn’t explicitly teach the following: 
located within a second range representing a predetermined region 	outside the first range
Nevertheless, Wand discloses a system for alerting users to help them avoid or prevent traffic accidents by mapping and storing traffic accident relevant data so as to alert a user in order to avoid potential accidents based on location and user type (Abstract) and teaches the following:
located within a second range representing a predetermined region 	outside the first range (Paragraphs 0027 and 0109)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kumar reference to include alerting users based on location and user type, as taught by wang, in order to avoid potential accidents (Wang, Paragraph 0027).
In re claim 16, Kumar teaches the following:
wherein the event includes at least one of a traffic-event related to at least one of accident related to the first device or accident related to another device around the first device, an environment event related to environment around the first device, and a regulatory event related to regulatory about the first device or another device around the first device (Fig.3, and Col.4, Lines 12-37)
In re claim 17, Kumar teaches the following:
wherein when the first device is located in a first sub range, the set of point data obtained from at least one of sensors located in the first device includes a subset of point data representing at least a portion of an object related to the event, and wherein the first sub range represents an area in which information related to the event can be obtained within the first range (Col.30, Line 31 - Col.31, Line 7)
In re claim 18, Kumar teaches the following:
wherein the first region includes a region including all of objects related to the event (Col.30, Line 31 - Col.31, Line 7)
In re claim 19, Kumar teaches the following:
wherein identifying the event comprising: obtaining a first information representing that the event occurs at the first time and a second information representing that the event occurs in the first region (Col.30, Lines 31-46)
In re claim 20, Kumar teaches the following:
wherein the second device is included in a vehicle, and wherein when a path of the vehicle located in the second range is related to the first region, transmitting the second message to the vehicle (Fig.8a, 8b, and Col.36, Line 45 – Col.37, Line 5)
In re claim 21, Kumar teaches the following:
wherein each of the first device and the second device includes at least one of a moving object, a server, a mobile device, or an infrastructure device (Fig.5 and Fig.8)
In re claim 22, Kumar teaches the following:
wherein at least one of the sensors includes at least one of a LiDAR, a camera, a radar and an ultrasonic sensor (Col.29, Line 57 – Col.30, Line 14)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jo et al US 2021/0264789 A1 discloses determining a vehicle accident, server devices for performing the methods, and vehicle electronic devices and operation methods.
Lin et al US 2020/0174493 A1 discloses sharing vehicle obstacle data between vehicles and/or between vehicles and a central server.
Parundekar et al US 10,395,530 B2 discloses providing situational understanding of unknown roadway conditions that are ahead for a connected vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669